19-13895-jlg    Doc 368      Filed 02/24/21 Entered 02/24/21 15:20:52          Main Document
                                          Pg 1 of 1




   February 24, 2021

   Via ECF
   Honorable James J. Garrity, Jr.
   United States Bankruptcy Court
   Southern District of New York
   One Bowling Green
   New York, NY 10004-1408

          RE:     In re Orly Genger, Case No.: 19-13895-jlg

   Dear Judge Garrity:

          The undersigned are counsel for TPR Investment Associates, Inc. (“TPR”) and
   Deborah Piazza, as Chapter 7 Trustee (the “Trustee”). As Your Honor is aware, on July
   30, 2020, TPR filed a motion for an order confirming that the automatic stay does not limit
   the ability of the New York State Court to exonerate an undertaking (the “Motion”)
   (Docket No. 322). TPR filed a Statement in response to the Motion (Docket No. 357) on
   February 18, 2021 indicating that it did not object to the Motion, but requesting certain
   provisions be included in the order approving the Motion. No other party objected to or
   otherwise took a position with respect to the Motion.

           TPR and the Trustee have agreed on the attached form of order (the “Proposed
   Order”). TPR and the Trustee are prepared to attend the hearing on February 25, 2021 in
   connection with the Motion, but would otherwise also be amenable to the Court’s entry of
   the Proposed Order without a hearing to the extent the Court deems it appropriate. If Your
   Honor has any questions concerning the Proposed Order, please do not hesitate to contact
   either of the undersigned.

   Respectfully submitted,

    /s/ Thomas A. Pitta                          /s/ Rocco A. Cavaliere
    Thomas A. Pitta                              Rocco A. Cavaliere
    Emmet, Marvin & Martin, LLP                  Tarter Krinsky & Drogin LLP
    120 Broadway, 32nd Floor                     1350 Broadway
    New York, New York 10271                     New York, New York 10018
    Attorneys for Sagi Genger                    Attorneys for Deborah Piazza, as Chapter
                                                 7 Trustee


   cc:    All Counsel of Record (via ECF)
